DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 5, Applicant recites “first unique identifier is placed on a first line extending from the first container, and the second unique identifier is placed on a second line”. However, it is unclear what Applicant means by “placed on a… line”. Specifically, the “identifiers” are indicated as being “bag” identifiers (Par. 140, 201, 202, 212, it is unclear if “placed on a… line” is intended to refer to the “bag” which carries the “identifier” is connected to a line to allow for fluid communication with the pump or if Applicant is attempting to require the “identifier” to be printed (or otherwise affixed) to the line itself (in contrast to the identifier being provided on the bag/container). However, there does not appear to be adequate support for the identifier to be produced/placed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Publication No. 2008/0015493 (“Childers”).
Regarding Claim 1, Childers discloses an APD (10) comprising:
At least one pump (20);
A first solution (i.e. the fluid contents of 40a-40d) having a first formulation placed in fluid communication with the at least one pump (see Fig. 10), the first solution stored in a first container (i.e. the container which holds the first fluid solution – see 40a-40d);
A second solution (i.e. the fluid contents of another of 40a-40d) having a second formulation placed in fluid communication with the at least one pump (see Fig. 10), the second solution stored in a second container (i.e. the container of 40a-40d corresponding to the second solution);

A logic implementer (RE: processor) programmed to receive via a user interface (22) a therapy prescription and operate the pump in accordance with the prescription (Par. 21, 119, 262) and operate the at least one pump if: (i) the first formulation indicated by the first unique identifier is specified by the therapy prescription, and (ii) the second formulation indicated by the second unique identifier is specified by the therapy prescription (see Par. 48).
Regarding Claim 2, Childers discloses wherein the logic implementer is further programmed to generate an alarm or alert if either (i) or (ii) is not satisfied (Par. 110, 255).
Regarding Claim 3, Childers discloses first and second valves placed between the first and second containers and the at least one pump (see Fig. 17c), the first and second valves respectively enabling at least one of the first solution or the second solution to be pumped by the at least one pump.
Regarding Claim 4, Childers further comprises a reader (e.g. the camera) to read the first unique identifier and the second unique identifier (Par. 118).
Regarding Claim 5, Childers discloses the first unique identifier is placed on a first line extending from the first container, and the second unique identifier is placed on a second line extending from the second container (see Fig. 17C) – i.e. the identifier is part of the container, whereby the container is placed “on” 
Regarding Claim 6, Childers discloses the logic implementer is programmed to receive a third prescribed formulation formed via the first and second solutions and specified at a user interface or via the therapy prescription (Par. 24, 26, 28, 153).
Regarding Claim 7, Childers discloses the first formulation includes a first dextrose level and the second formulation includes a second dextrose level (Par. 244).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,925,011 (“Faict”) in view of U.S. Publication No. 2005/0055242 (“Bello”).
Regarding Claim 1, Faict discloses an APD (see Title) comprising:
At least one pump (12, 14);
A first solution (e.g. the contents of 10a) having a first formulation placed in fluid communication with the pump (see Fig. 1, 2) , the first solution being stored in a first container (e.g. 10a);
A second solution (e.g. the contents of 10b) placed in fluid communication with the pump (see Fig. 1, 2);
A logic implementer (50) programmed to receive via a user interface (52) a therapy prescription (Abstract – the “predetermined ratios as input to the system prior to delivery”) and operate the pump if (i) the first formulation is specified by the therapy prescription or (ii) if the second formulation is specified by the therapy prescription (see Fig. 3 and 4).
Faict discloses the invention substantially as claimed except that the first container and the second container have associated therewith respective “unique identifiers” which are indicative of the respectively retained formulations such that the controller/logic implementer can confirm the contents of the containers to confirm the proper ratio/prescription is being performed by the pump. While the system must have some means for ensuring that the proper formulation is provided within the expected container in order to provide accuracy to the mixing 
However, Bello discloses that in medical pump systems, including dialysis machines (Par. 410) it may be useful to provide the containers of medicament (124) with unique identifiers (124a) associated with the fluid contents of the container (Par. 273, 276, 369, 372) such that the logic of the pump can confirm the receipt of the proper medicament to confirm that the contents should be administered at that particular time for the particular patient. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide unique identifiers to the various solution containers (10a-10n) of the invention of Faict, as disclosed by Bello, in order to allow for the pump to confirm the fluid contents of the container is that expected in accordance with the prescription for the particular patient to thereby improve system accuracy and help prevent medical mistakes by a user loading the wrong medicament within the APD.
Regarding Claim 3, Faict, as modified by Bello, discloses first and second valves (see Fig. 5) placed between the first and second containers and the at least one pump, the first and second valves respectively enabling at least one of the first and second solutions to be pumped by the at least one pump.
Regarding Claim 4, Faict, as modified by Bello, provides for a reader to read the first and second unique identifiers (see Bello – i.e. the bar code scanner, not shown, see Par. 273).

Regarding Claim 6, Faict, as modified by Bello, provides for the logic implementer to be programmed to receive a third prescribed formulation formed via the first and second solutions and specified at a user interface or via the therapy prescription (see i.e. Abstract, Faict – mixing of the solutions as per the prescription to produce a unique third solution).
Regarding Claim 7, Faict discloses the first formulation includes a first dextrose level and the second formulation includes a second dextrose level (see e.g. Example 1 and Example 2)

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,925,011 (“Faict”) in view of U.S. Publication No. 2005/0055242 (“Bello”) as applied above, and further in view of U.S. Patent No. 5,153,827 (“Coutre”).
Regarding Claim 2, Faict, as modified above, discloses the invention substantially as claimed except that the controller/logic implementer contains programming to generate an alarm/alert if one of the first solution or the second solution are not delivered in accordance with the prescription. However, Coutre discloses a related medical fluid delivery system which provides for the coordination and tracking of the delivery of fluid medicaments whereby the system comprises a logic/controller configured to generate alarms/alerts when the prescribed medicaments are not delivered due to various system failures such as occlusions, pump failures…etc. (see Summary of Invention). It would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/06/2022